DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 5/3/21.  These drawings are objected to.
Figures 3-13 and 17-28 is/are objected to because these figures appear to contain frames, which is improper. See 37 CFR 1.84 (g).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 17 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 16. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 16 uses the trademark term “Velcro®” instead of the generic term “hook and loop”, but these are synonyms so these claims are duplicates, which is improper. 
Claim Objections
Claim(s) 14 is/are objected to because of the following informalities:  
Claim 14: line 2, insert ---a--- before “slit”; line 3, insert ---the--- before “interior”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1: line 5-6 recites “at its first end and a second end”, but it is unclear if this is requiring the body have a first and a second end or the scrunchy have a first and second end. For examination purposes, the claim will be treated as reciting “a scrunchy attached at its first and second end to the exterior surface of the body”. In the third clause, this claim recites “a sleeve attached to the body…the sleeve provides a support for a fastening mechanism”; however, based on how the claim is worded it is unclear if applicant is actually attempting to positively claim this “fastening mechanism” or only functionally claim this feature. For examination purposes, the claim will be treated as reciting “the sleeve including a fastening mechanism supported thereon”. Clarification or correction is requested.  
Claim 6: recites “the opening” without antecedent basis. 
Claim 7: recites “the perimeter length” without antecedent basis. 
Claim 8: recites “the edge” without antecedent basis. 
Claim 11: recites “material suitable for use in medical hospitals, labs, restaurants, waterproof material suitable for swimmers, fireproof material that may benefit while working in the kitchens, material that may provide safety from environmental effects”; however, while applicant can claim various materials, the actual material must be claimed; for example “satin, polymers”, etc. The language “material suitable for use in medical hospitals, labs, restaurants, waterproof material suitable for swimmers, fireproof material that may benefit while working in the kitchens, material that may provide safety from environmental effects” is confusing and improper because it does not clearly indicate what materials this should include and/or exclude. Clarification or correction is requested.  
Claim 14: recites “a plurality of holes located at the first end”; however, this directly conflicts with claim 1, which requires “the first end” is an end of the scrunchy and not of the body making it unclear what exactly applicant is trying to claim. This claim also recites in the last lines “located at [the] interior of the body over the sleeve”, but it is unclear what “over the sleeve” means. Clarification or correction is requested.  
Claim 15: recites “a selected hole” without clearly referring back to the “plurality of holes” set forth in claim 14, so are these the same or different? Clarification or correction is requested.  
Claim 16: contains the trademark/trade name Velcro®.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hook and loop fastener and, accordingly, the identification or description is indefinite. Applicant can overcome this by canceling this claim since it is already set forth in claim 17 using the proper terminology. 
Claims 16 and 17: each recites “being located over the first end of the elastic band”, but it is unclear what this means. Clarification or correction is requested.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claims 1-11 use the term “fastening mechanism” in claim 1 which based on a review of applicant’s disclosure [025-028] is being interpreted under 35 U.S.C. 112(f) to mean “ a strap, elastic band, a button, Velcro” and any other equivalents known in the art. 

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 and 16-19, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Knievel (US 20060179544).
Claims 1 and 5: Knievel discloses a hair protector device (10) comprising: a body (12) suitably shaped and sized forming an interior hollow space for receiving a wearer’s head (see Figs 1-3), an exterior surface, an interior surface, a top end (14) and a bottom end; a scrunchy (24) in the form of an elastic band [0025] attached at its ends onto the exterior surface of the body (see Fig 2); a sleeve (18) attached to the body surrounding the bottom end with the sleeve including a fastening mechanism (32a & 32b, Fig 4A) that can be used to adjust the protector around the wearer’s head (see Fig 4) and the elastic can be used to fasten a ponytail on a wearer’s hair [0020] if so desired since this is just an intended use recitation and the claims are drawn to a device and not a method of using a device. 
Claim 2: the top end of the body is configured to be flat in side view (see Fig 2) and round in top view (see Fig 1). 
Claim 3: the top end of the body includes and opening (see Fig 1). 
Claim 4: the top end with the opening is capable of being reversibly rolled around a ponytail if a user so desired and depending on the length of the hair in question, the ponytail could emerge from the interior hollow space [0020]. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In this case, the patented structure of Knievel was considered capable of performing the cited intended use.
Claim 6: the scrunchy is at the top end of the body in proximity to the opening (see Fig 1C). 
Claim 7: Regarding the “sleeve is formed by folding and attaching an edge of the bottom end of the body along a fold line throughout the perimeter length of the bottom end”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented structure of Knievel.  See MPEP § 2113. Furthermore Knievel discloses that the sleeve can be formed by such folding [0024]. 
Claim 8: Regarding the “sleeve is externally formed and then attached along the edge at the bottom end of the body”, the applicant is advised that, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In this case, the cited limitations failed to distinguish the claimed structure from the patented structure of Knievel.  See MPEP § 2113. Furthermore, Knievel indicates the sleeve can be separately formed and stitched to the bottom end of the body [0024]. 
Claims 9-11: Knievel discloses that the sleeve can be made of the same or different material than the body [0024] and can be a single layer or multiple layers [0024] of cotton, polyester, or silk [0020].
Claims 16-17: Knievel discloses the fastening mechanism to comprise hook and loop fasteners [0028]. The device can be secured in a plurality of different positions and is capable of being arranged such that the hook and loop fastener is “located over the first end of the elastic band” as claimed and as best understood. 
Claims 18-19: Knievel discloses the fastening mechanism to comprise eyelets and buttons [0028]. The scrunchy/elastic band forms a “button loop” because it forms a loop (see Fig 2) and Knievel indicates the protector can include buttons and any elastic band is capable of being looped over or through a button, thereby meeting the claim limitations. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-15, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Knievel (US 20060179544) in view of Srivastava (US 20020056467).
Claims 12-13: Knievel discloses the fastening mechanism to comprise snaps, hook and loop fasteners, eyelets and buttons, or any other suitable closure mechanism [0028]. Knievel discloses the invention essentially as claimed except for the fastening mechanism formed as a pair of straps extending through the sleeve thereby forming a drawstring with ties to hold the device in position. 
Srivastava, however, teaches providing hair protection devices (see Figs 1-20) with an elastic fastener (43) at one end of the device [0089] (see Fig 16) and a series of drawstrings (51) looped through the sleeve and having ends of the strap/drawstrings emerge from slits in the sleeve (see Fig 16) at an opposite end of the device in order to secure both ends of the device in a closed position when desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair protector of Knievel by providing the sleeve with a drawstring type strap as taught by Srivastava in order to allow the device to be adjustable between an open and closed position at both ends when desired. 
Claims 14-15: Knievel discloses the fastening mechanism to comprise snaps, hook and loop fasteners, eyelets and buttons, or any other suitable closure mechanism [0028]. Eyelets constitute “a plurality of holes” and the buttons would be “internal buttons” (see Fig 4) since they are located on an interior of the sleeve and these eyelets are disclosed to mate with a plurality of buttons for adjusting the hair protector [0028]. Knievel discloses the invention essentially as claimed except for the fastening mechanism also including an elastic band looped through the sleeve via a slit.
Srivastava, however, teaches providing hair protection devices (see Figs 1-20) with an elastic fastener (38) at one end of the device [0089] (see Fig 16) and a series of drawstrings (51) and/or elastic bands [0089] looped through the sleeve via slits (see Fig 15) and having ends of the elastic bands emerge from slits in the sleeve (see Fig 15) at an opposite end of the device in order to secure both ends of the device in a closed position when desired. Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the hair protector of Knievel by providing the sleeve with an additional elastic type strap fastener threaded through the sleeve as taught by Srivastava in order to allow the device to be adjustable between an open and closed position at both ends when desired.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772

/NICHOLAS D LUCCHESI/Primary Examiner, Art Unit 3772